DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 07/29/2021 Non-Final Office Action, claims 12, 13, 16, and 19-22 were pending and rejected.
In the Applicant’s 12/29/2021 Reply, claims 12, 16, and 19 were amended. Claim 13 was canceled.
The terminal disclaimer filed on 12/29/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. App. No. 15/650825, is approved.
Claims 12, 16, and 19-22 remain pending. 

Information Disclosure Statement
The information disclosure statements submitted 12/29/2021 were properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Claim 13 was rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The Applicant canceled claim 13. This rejection is withdrawn.
	Claims 12, 13, 16, and 19-22 were provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 13, 24, and 26 of copending Application No. 15/650825.
	The Applicant’s Terminal Disclaimer obviates this rejection which is withdrawn.
	Claims 20 and 22 were provisionally rejected under 35 U.S.C. 101  as claiming the same invention as that of claims 24 and 26 of copending Application No. 15/650825. 
This “provisional” nonstatutory double patenting rejection is the only remaining rejection, and this application has an earlier effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to 15/650825. The MPEP advises that the Examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" statutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent. This rejection is withdrawn.
	
Objections
The Applicant’s petition for unintentionally delayed priority claim under 37 CFR 1.78(c) was dismissed 04/11/2022. 
	The Applicant’s specification contains a priority claim not recognized. The Applicant may delete the priority claim to overcome this objection or file another petition under 37 CFR 1.78(c) providing additional information referred to in the 04/11/2022 petition decision. 

Conclusion
Claims 12, 16, and 19-22 are allowed.
The specification is objected to.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.

/MICHAEL BARKER/
Primary Examiner, Art Unit 1655